
	
		I
		111th CONGRESS
		1st Session
		H. R. 3373
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for a study relating to the feasibility of
		  using postal employees as census enumerators.
	
	
		1.FindingsCongress finds that—
			(1)the Bureau of the
			 Census needs an accurate count, based on all households in the United States,
			 to conduct a decennial census;
			(2)the Bureau of the
			 Census spends years and billions of taxpayer dollars to find and then verify
			 where all such households are located;
			(3)the Bureau of the
			 Census relies on part-time enumerators to assist in the constitutionally
			 mandated decennial census; and
			(4)the United States
			 Postal Service has more experience than any other organization in finding and
			 delivering services to all households in the United States, and is thus
			 uniquely positioned to assist the Bureau of the Census to achieve a complete
			 and accurate enumeration of the population.
			2.StudyThe United States Postal Service shall study
			 and submit a written report to the appropriate committees of Congress, by not
			 later than January 1, 2012, on the feasibility of using postal employees to
			 serve as enumerators in the 2020 decennial census of population.
		
